DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2011/167794 A to Mitsubishi Materials Corporation (hereinafter "Mitsubishi") (copy of English language mechanical translation provided in prior Official action) in view of JP 2017/154200 A to Mitsubishi Materials Corporation (hereinafter "Mitsubishi II") (copy provided by Applicant) and United States Pre-Grant Patent Application Publication No. 2009/0155559 A1 to Xu (hereinafter “Xu”).

Referring to Applicant’s independent claim 1, Mitsubishi teaches a cutting tool (See Abstract of Mitsubishi) comprising a substrate (par. [0013] of Mitsubishi) and a coating that coats a surface of the substrate (par. [0013] of Mitsubishi), the coating including a multilayer structure layer (pars. [0013-14] of Mitsubishi) composed of at least one layer A (pars. [0013-14] of Mitsubishi) and at least one layer B (pars. [0013-14] of Mitsubishi) alternately deposited from a side closer to the substrate toward a side closer to a surface (pars. [0013-14] of Mitsubishi), the layer A having an average composition of AlxCr(1-x)N (par. [0014] of Mitsubishi), the layer B being composed of TiyAlzSi(1-y-z)N (par. [0013] of Mitsubishi), wherein x has a range of 0.15-0.94 (par. [0013] of Mitsubishi), and y has a range of 0.01-0.15 (par. [0013] of Mitsubishi), z has a range of 0.30-0.80 (par. [0014] of Mitsubishi), and 1-y-z has a range of 0.01-0.21 (pars. [0013-14] of Mitsubishi).  The x value range taught by Mitsubishi renders obvious Applicant’s claimed < x < 0.8”.  The y value range taught by Mitsubishi renders obvious Applicant’s claimed range.  The y value range taught by Mitsubishi lies within Applicant’s claimed range of “0.5 < y < 0.71”.  The z value range taught by Mitsubishi renders obvious Applicant’s claimed range.  The z value range taught by Mitsubishi overlaps Applicant’s claimed range of “0.29 < z < 0.5”.  The (1-y-z) value range taught by Mitsubishi renders obvious Applicant’s claimed range.  The (1-y-z) value range taught by Mitsubishi overlaps Applicant’s claimed range of “0 < (1 - y- z) < 0.1”.  All said aforementioned ranges taught by Mitsubishi render obvious Applicant’s aforementioned claimed ranges. MPEP 2144.05 [R-10.2019] (I)
Although Mitsubishi teaches the coating including a multilayer structure layer composed of at least one layer A and at least one layer B alternately deposited from a side closer to the substrate toward a side closer to a surface and their respective compositions (pars. [0013-14] of Mitsubishi), Mitsubishi does not teach explicitly “the layer A being composed of a domain region and a matrix region, the domain region being a region present as a plurality of portions dispersed in the matrix region along the layer A in a direction parallel to an interface of the layer A and the layer B, the matrix region being a region disposed to surround each of the plurality of portions constituting the domain region, the domain region having a composition ratio of Cr larger than that of Cr of the matrix region such that the composition ratio of Cr in the layer A in the direction parallel to the interface of the layer A and the layer B is variable” according to Applicant’s claim language.
	However, Mitsubishi II teaches a surface-coated cutting tool, which exhibits superior chipping resistance and abrasion resistance in strong intermittent cutting of high-hardness material such as quenched steel, comprising a hard coating layer having a two-layer structure or 1-xAlx)N is formed on a tool base body surface made of cBN sintered body and a B layer represented by a composition formula: (Al1-a-b-cCraSibCuc)N formed on the surface of A layer, and possessing a composition modulation structure in which Cr component concentration changes along a layer thickness direction (See Abstract of Mitsubishi II).  Mitsubishi II teaches the A layer of the hard coating layer has high temperature strength, excellent adhesion strength, and contributes to the resistance to chipping and peeling of the hard coating layer (par. [0017] of Mitsubishi II).  Mitsubishi II teaches the layer B exhibits excellent abrasion resistance due to crystal grain refinement attributable to Cu content, and exhibits excellent crack resistance due to the impact relaxation effect of the layer’s composition (par. [0018] of Mitsubishi II).  Mitsubishi II teaches the composition modulation structure, in which a change in the component concentration of Cr can be either continuous or discontinuous, but in a cutting process in which an impulsive and intermittent high load acts on a cutting edge (par. [0021] of Mitsubishi II).  From the viewpoint of improving the crack resistance of the entire layer while exhibiting an effect of improving the abrasion resistance and heat resistance of the hard coating layer, Mitsubishi II teaches it is more preferable that the change in the component concentration of Cr in the composition modulation structure continuously changes in order to increase the affinity in the layer between the Cr maximum content point and the Cr minimum content point (par. [0021] of Mitsubishi II).  Here, Mitsubishi II teaches the highest inclusion point and the lowest inclusion point will be described (par. [0021] of Mitsubishi II).  As used herein, Mitsubishi II teaches the term "highest content of Cr" refers to a maximum value at a portion where the concentration of Cr component at each measurement point measured along the layer thickness direction continuously exceeds the value of the average concentration ratio a of Cr components at the 1-a-b-cCraSibCuc)N of the entire B layer (par. [0021] of Mitsubishi II).  Similarly, Mitsubishi II teaches the minimum contained point refers to a minimum value at a continuous portion where an average concentration ratio a of Cr components at each measurement point measured along the layer thickness direction is less than a value of an average concentration ratio a of Cr components at the composition formula (Al1-a-b-cCraSibCuc)N of the entire B layer (par. [0021] of Mitsubishi II).  According to this definition, as shown in FIG. 1 (b), Mitsubishi II teaches the highest inclusion point and the lowest inclusion point appear alternately in a periodic change in the vicinity of the value of a (par. [0021] of Mitsubishi II).  As described above, Mitsubishi II teaches the maximum Cr content has relatively high strength and improves crack resistance, but on the other hand, it has a relatively low hardness, poor abrasion resistance, and poor heat resistance (par. [0023] of Mitsubishi II).  In order to compensate for insufficient wear resistance and insufficient heat resistance of the Cr containing point, Mitsubishi II teaches the Cr content is relatively small, and thus, a Cr minimum containing point which improves the wear resistance and heat resistance of the entire layer is alternately periodically formed in the thickness direction (par. [0023]; FIG. 1 B of Mitsubishi II).  There is a reasonable expectation the layer(s) A and B taught by Mitsubishi can be modified using the teachings of Mitsubishi II so as to improve the hard coating layer of Mitsubishi and resultant surface-coated cutting tool of Mitsubishi as modified by Mitsubishi II.  In the multi-layer region of the hard coating layer in which the thin layers A and B are alternately laminated, Mitsubishi teaches the coarsening of grains is prevented, film strength is improved, oxidation resistance and high hardness are excellent, crack propagation is prevented, and chipping resistance and abrasion resistance are improved (par. [0010] of Mitsubishi).  Like Mitsubishi, Mitsubishi II teaches the crack resistance of the entire hard coating layer is improved while exhibiting an effect of 
	In addition, Xu teaches a cutting insert with a coating scheme shown to improve performance in chip-forming material removal operations or a wear-resistant component used in chipless forming operations (See Abstract of Xu).  Xu teaches transfer of the heat at the cutting insert-chip interface into the substrate and the interface between the coating scheme and the substrate (i.e., coating-substrate interface) can be detrimental to cutting insert performance (par. [0022] of Xu).  More specifically, Xu teaches transfer of heat to the substrate and the coating-substrate interface weakens the adhesion of the coating to the substrate, which creates premature aCr1-a)N wherein 0.2<a<0.7, and a more preferred composition of 0.5<a<0.69 (par. [0031] of Xu).  Xu teaches the top layer has a composition of (AlaCr1-a)N wherein 0.2<a<0.7, and a more preferred composition of 0.5<a<0.69 (par. [0031] of Xu).  In some instances, Xu teaches the chromium content in the one nanolayer is almost or equals zero (par. [0033] of Xu).  In such instances, Xu teaches the one nanolayer has a composition of (TiyAl1-y)N wherein 0.2<y<0.65, and the other nanolayer has a composition of (TipAlqCr1-(p+q))N wherein 0.2<p<0.5 and 0.01<q<0.65 and (p+q)<l (and more preferably 0.3<p<0.5 and 0.2<q<0.65 and (p+q)<l) (par. [0033] of Xu).  Xu teaches Test 1 shows a comparison of the lifetime of coated cemented carbide inserts in a high speed cutting application (par. [0055] of Xu).  These results show that the inventive coated cutting insert (i.e., Experiment 6) of Xu exhibits an increase in lifetime by a factor greater than two compared to Experiment 1 the commercial tool benchmark (par. [0055] of Xu).  Xu teaches it is apparent that use of the aluminum chromium nitride top coating layer helps to impede the transfer of a significant amount of heat from the cutting insert-chip interface to the substrate and coating-substrate interface (par. [0061] of Xu).  Xu teaches another result is that heat that transfers into the top coating layer will spread in all directions within the titanium aluminum nitride coating layer because the heat transport occurs in all directions ( e.g., in a direction perpendicular, as well as parallel to the surface) (par. [0061] of Xu).  Finally, Xu teaches the presence of another aluminum chromium nitride coating layer between the substrate and the base layer helps to protect the substrate and the coating-substrate interface against the heat transfer (par. [0061] of Xu).  There is a reasonable expectation the coating scheme of Mitsubishi as modified by 

Referring to Applicant’s claim 2, Mitsubishi as modified by Mitsubishi II and Xu teaches the layer A has a thickness of 1 nm to 50 nm (pars. [0010], [0015] of Mitsubishi).  The thickness range taught by Mitsubishi as modified by Mitsubishi II and Xu renders obvious Applicant’s claimed range.  The thickness range taught by Mitsubishi as modified by Mitsubishi II and Xu lies within Applicant’s claimed range of “0.2 nm or more and 3 μm or less.”  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 3, Mitsubishi as modified by Mitsubishi II and Xu teaches the layer B has a thickness of 1 nm to 50 nm (pars. [0010], [0015] of Mitsubishi).  The thickness range taught by Mitsubishi as modified by Mitsubishi II and Xu renders obvious Applicant’s claimed range.  The thickness range taught by Mitsubishi as modified by Mitsubishi II and Xu MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 4, Mitsubishi as modified by Mitsubishi II and Xu teaches the multilayer structure layer has a thickness of 100 nm (0.1 μm) to 500 nm (0.5 μm) (pars. [0010], [0015] of Mitsubishi).  The thickness range taught by Mitsubishi as modified by Mitsubishi II and Xu renders obvious Applicant’s claimed range.  The thickness range taught by Mitsubishi as modified by Mitsubishi II and Xu shares the lowest endpoint of Applicant’s claimed range of “0.5 μm or more and 30 μm or less.” MPEP 2144.05 [R-10.2019] (I)

Response to Arguments
Applicant's arguments filed March 3, 2022 have been fully considered but they are not persuasive.
In their remarks, Applicant first discusses the teachings of Mitsubishi and Mitsubishi II individually, then combined and asserts said independent claim 1 does not teach or suggest the claim limitations “the domain region being a region present as a plurality of portions dispersed in the matrix region along the layer A in a direction parallel to an interface of the layer A and the layer B” and “the domain region having a composition ratio of Cr larger than that of Cr of the matrix region such that the composition ratio of Cr in the layer A in the direction parallel to the interface of the layer A and the layer B is variable” of independent claim 1.  Next, Applicant discusses the teachings of the Xu reference.  Applicant asserts the Xu reference does not disclose nor suggest that the Cr concentration can be modulated in order to control the transfer of heat.  Applicant asserts further Xu merely discloses the transfer of heat, not the modulation of Cr 1-a-b-cCraSibCuc)N taught by Mitsubishi II does not affect the modulation of “Cr”.  Third, Applicant asserts the examiner has not explained why a correlation can be established between the modulation of Cr concentration and the structure of the domain region and, more specifically, the highest and lowest inclusion points of Cr in the modulation of the Cr concentration and – again – the “domain region is dispersed like islands”.  Fourth, Applicant asserts the examiner has not explained how the demonstrated improvements taught by Mitsubishi II are relevant to the proposed modification of “the layer thickness direction” to “the direction parallel to the interface”.
Examiner disagrees.  First, examiner observes Applicant mentions “domain region is dispersed like islands”.  Such language and, in particular, the claim limitation ‘island’ are not recited in pending claims 1-4.  When reviewing Applicant’s specification as originally filed, the term ‘island’ appears twice and the term’s context is significant.  At page 13, Applicant’s yAlzSi(1-y-z)N means an average composition throughout the B layer.  Contrary to Applicant’s remarks, Applicant’s specification as originally filed does not actually disclose layer A exhibits and possesses a “so-called sea-island structure” like layer B.  And, despite the fact independent claim 1 recites “the layer A being composed of a domain region and a matrix region”, said limitation does not mean a “so-called sea-island structure” is present given the aforementioned apparent deficiency in Applicant’s specification as originally filed.  For this reason, such specific remark in support of Applicant’s Additional Reasons 1 and 3 is not considered persuasive.  Next, as Applicant’s remarks mentioned, examiner and Applicant’s counsel have discussed the deficiencies perceived by Applicant in the teachings of Mitsubishi and Mitsubishi II and the proposed modification of the teachings of Mitsubishi using the teachings of Mitsubishi II.  Examiner will focus on the teachings of Xu and the proposed further modification of the teachings of Mitsubishi using the teachings of Mitsubishi II as applied in the prior Official action.  Xu teaches use of the aluminum chromium nitride top coating layer helps to impede the transfer of heat (par. [0025] of Xu) and, in turn, demonstrates a chromium containing compound dissipates heat (par. [0026] of Xu).  Moreover, Xu teaches the heat dissipated by the chromium containing compound will spread in all directions (e.g., in a direction perpendicular, as well as parallel to the surface) and remove excessive concentration of heat at the cutting edge (par. [0026] of Xu).  If a chromium containing compound can effectively dissipate heat by spreading said heat in perpendicular and/or parallel direction(s), then strategically placing said chromium containing compound, as taught by Mitsubishi as modified 1-a-b-cCraSibCuc)N.  Mitsubishi II clearly demonstrates “Si” and “Cu” do not affect the modulation of “Cr” as Applicant asserted.  Moreover, Applicant’s independent claim 1 uses open transition language, i.e., ‘comprising’, thus permitting additional claim terms to be read into the claim.  Such additional claim terms include, e.g., “Si” and “Cu”, as well as others, which are not excluded.  For all these reasons discussed above, examiner finds Applicant’s remarks are not considered persuasive.  For this reason, the pending rejection of claims 1-4 under 35 USC 103 is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731